DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 were examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,276,059 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims present a broadened scope of the patented claims and therefore the current claims are anticipated by the claims of the parent Application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. Claims 1 and 10 recite “request to access…”; “terms for accessing...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II. Claim 10 is a method claim and recites “terms for accessing the digital asset specified by a publisher...”; “a user accepts...”; “a data packet that is cryptographically signed...”; “a decentralized transaction ledger that is implemented ...” language directed to not positively recited method steps. See MPEP 2111.04.Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-9 are directed to a system, and claims 10-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. Specifically, the language of the claims that recite an abstract idea are marked in bold below: 
a. “receiving, by one or more processors, a request to access a digital asset”;b. “identifying, by the one or more processors, one or more terms for accessing the digital asset specified by a publisher of the digital asset;”;c. “displaying, on a display device, the one or more terms for accessing the digital asset specified by the publisher of the digital asset;”;d. “receiving, by the one or more processors, an indication that a user accepts the one or more terms for accessing the digital asset specified by the publisher of the digital asset;”;e. “creating, by the one or more processors, a data packet that is cryptographically signed by the user;”;f. “adding, by the one or more processors, a transaction request that is cryptographically signed by the user to the data packet that is cryptographically signed by the user;”;g. “recording, by the one or more processors, in a decentralized transaction ledger that is implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, that the terms for accessing the digital asset have been met by the user;” andh. “providing, by the one or more processors, the digital asset to the user.”
Therefore, the portions highlighted in bold above recite purchasing an item by creating a contractual relationship, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo two-part test (see MPEP 2106.04). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of purchasing an item, such as providing an asset to a user after a contract is signed and the commercial or legal interaction of creating a contractual relationship, such as establishing terms, receiving an acceptance, creating and recording a contract. In situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II). Thus, the language identified in the certain methods of organizing human activity groupings were considered as a single abstract idea. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional element(s) of the claims include: one or more processors, display device, and a decentralized transaction ledger that is implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, which merely represent using one or more processors, display device to perform the recited steps and/or generally link the use of a judicial exception to a particular technological environment or field of use by describing characteristics of a ledger. Specifically, these additional elements perform the steps or functions such as: receiving… a request…, identifying… terms…, displaying… terms... receiving… an indication…, creating… a data packet…, adding… a request…, recording… terms.., providing… asset… Generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional computer elements, such as a decentralized transaction ledger that is implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger and the one or more processors and display device to perform the steps of receiving… a request…, identifying… terms…, displaying,,, terns,,,, receiving… an indication…, creating… a data packet…, adding… a request…, recording… terms.., providing… asset…, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept to the abstract idea of purchasing an item by creating a contractual relationship. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of purchasing an item by creating a contractual relationship. Therefore, the claims are not eligible.
Dependent claims 2-9 and 11-20 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
i) wherein the terms are specified in smart contract / wherein the terms are stored in a memory device as smart contracts. j) wherein the terms include an indication of a currency accepted by the publisher. k) wherein the currency is a fiat currency. l) wherein the currency is a cryptocurrency. m) further comprising: receiving, by the one or more processors, a payment for the digital asset in a first currency. n) wherein the one or more processors exchange the first currency into a second currency. o) wherein the first currency is a fiat currency and the second currency is a crypto currency. p) wherein the system issues a payment to the publisher in real-time when the payment for the digital asset is received. q) wherein the smart contracts are nested smart contracts. r) wherein the currency is one of a fiat currency or a cryptocurrency. s) wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledger. t) wherein access to the digital asset is subscription based. u) wherein payments to the publisher of the digital asset are asynchronous. v) further comprising, accessing, by the one or more processors, an account of a user; transferring, by the one or more processors, an amount of currency to a computing device associated with the one or more processors; exchanging, by the one or more computer processors the currency into another currency; and depositing, by the one or more computer processors, the another currency into a publisher account. 
With respect to claims 2 and 11, the claims further recite item i) above, which represents statements directed to non-functional descriptive material by describing what the terms are and the manner in which the terms are stored. Those statements are insufficient to significantly alter the eligibility analysis. Even if weight should be given to such recitations, item i) would represent the additional elements/functions of the manner in which terms are stored, such as smart contracts. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10. The additional elements/functions are insufficient to integrate the abstract idea into a practical application as they merely generally link the use of the judicial exception to a particular technological environment. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 3 and 13, the claims further recite item j) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the terms include (i.e. an indication). Those statements are insufficient to significantly alter the eligibility analysis. Even if weight should be given to such recitations, This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 4, 5, 8 and 14, the claims further recites items k), l), o) and r) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the currency is (i.e. fiat / cryptocurrency). Those statements are insufficient to significantly alter the eligibility analysis. Even if weight should be given to such recitations, this language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 6 and 15, the claims recite item m) above, which represent the additional elements/functions of receiving a payment. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10, as a payment is a subset of purchasing an item. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions merely represent an improvement in the identified judicial exception itself, which is insufficient to represent an improvement in technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 7, the claim recites item n) above, which represent the additional elements/functions of currency exchange. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10, as currency exchange is part of purchasing an item in a different country, for instance. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions merely represent an improvement in the identified judicial exception itself, which is insufficient to represent an improvement in technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 9 and 16, the claims recite item p) above, which represent the additional elements/functions of the manner in which a payment is issued. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10 by further reciting the manner in which a payment is issued. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions merely represent an improvement in the identified judicial exception itself, which is insufficient to represent an improvement in technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 12, the claim further recites item q) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the smart contracts are. Those statements are insufficient to significantly alter the eligibility analysis. Even if weight should be given to such recitations, This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10 by further describing the manner in which the contractual relationship is recorded. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions merely represent an improvement in the identified judicial exception itself, which is insufficient to represent an improvement in technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 17, the claim recites item s) above, which represent the additional elements/functions of description of the type of decentralized ledger in which data is stored. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10 by reciting characteristics of the ledger in which information is stored. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 18, the claim recites item t) above, which represent the additional elements/functions of description of the type of access to the digital access. This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10 by reciting the manner in which access is provided (i.e. subscription based). The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 19, the claim recites item u) above, which represent the additional elements/functions of manner in which payments are performed (i.e. "asynchronous). This language further elaborates the abstract idea of purchasing an item by creating a contractual relationship identified in the analysis of independent claims 1 and 10 by further elaborating the purchasing aspect. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claim 20, the claim recites item v) above, which represent the additional elements/functions of accessing an account, exchanging and depositing a payment in a specific currency. This language is representative of the additional abstract idea of facilitating a payment. The additional elements/functions are insufficient to integrate the abstract idea into a practical application as they merely add extra-solution activity to identified abstract idea. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while the additional language of dependent claims 2-9 and 11-20 slightly modify the analysis provided with respect to independent claims 1 and 10, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “the user” in line 17. There is insufficient antecedent basis for this language in the claim since it is unclear which “a user” the claim is referring to (Claim 1 introduces “a user” more than once, in lines 4 and 13, respectively). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 2-9 are also rejected since they depend on claim 1.

Claim 1 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “system comprising a first computing device and a display device” or the combination of a “system comprising a first computing device and a display device” and “a decentralized transaction ledger”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. In other words, it is unclear whether the characteristics of the decentralized transaction ledger should alter the scope of the recited system or not. For purposes of examination, Examiner considers the scope set by the preamble of the claims Dependent claims 2-9 are also rejected since they depend on claim 1.
Claim 16 recites “the system” in line 1. There is insufficient antecedent basis for this language in the claim.

Claim 20 recites “the one or more computer processors” in line 5. There is insufficient antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Moss-Pultz et al. (US 2016/0300234 A1) in view of Mintz et al. (US 2018/0314809 A1).

With respect to claims 1 and 10, Moss-Pultz et al. teach a system, comprising: a first computing device including one or more processors which receive access to a digital asset from a publisher of the digital asset and provides access to the digital asset to a user; (see Fig. 10, peer-to-peer network 310, bitcoin network 350 and paragraphs [0101]-[0105]); and a method (System and method for decentralized title recordation and authentication) comprising: 
receiving, by one or more processors, a request to access a digital asset (see paragraphs [0022] and [0054]; means for contacting a current owner to inquire into possible purchase of the property, paragraph [0082]); 
identifying, by the one or more processors, one or more terms for accessing the digital asset (see Fig. 5, fee for recording each transfer and paragraphs [0079] and [0080]); 
displaying, on a display device, the one or more terms for accessing the digital asset (see Fig. 5, fee for recording each transfer and paragraphs [0079] and [0080]); 
receiving, by the one or more processors, an indication that a user accepts the one or more terms for accessing the digital asset specified by the publisher of the digital asset (see Fig. 5, submit and paragraphs [0079] and [0080]); creating, by the one or more processors, a data packet that is cryptographically signed by the user (see paragraph [0066]; Fig. 3C, transfer records 170-190 and paragraphs [0071]-[0075]); 
adding, by the one or more processors, a transaction request that is cryptographically signed by the user to the data packet that is cryptographically signed by the user (see Fig. 3C, transfer records 170-190 in addition to asset/issue records 150-162 and paragraphs [0068]-[0075]); recording, by the one or more processors, in a decentralized transaction ledger that is implemented as either a blockchain transaction ledger or a directed acyclical graph decentralized ledger, that the terms for accessing the digital asset have been met by the user (see paragraph [0013]; Fig. 1, transfer record 104 and paragraphs [0058]-[0066]; Fig. 3C, transfer records 170-190 and paragraphs [0071]-[0075]; Fig. 10, Bitmark system, paragraphs [0102]-[0106]); and providing, by the one or more processors, the digital asset to the user (see paragraph [0079]; Fig. 6, current owner and paragraph [0081]). 

Moss-Pultz et al. do not explicitly disclose a system and method comprising: the digital asset is specified by a publisher of the digital asset; 
However, Mintz et al. disclose a system and method (Entitlement management system) comprising: 
the digital asset is specified by a publisher of the digital asset (see paragraphs [0073]-[0076]; Fig. 6 and paragraphs [0098]-[0103]; Fig. 13, step 1308 and paragraphs [0134] and [0135]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the self-executing tokens as disclosed by Mintz et al. in the system and method of Moss-Pultz et al., the motivation being to build rules like expiration, usage permissions, tracking and overall Enterprise Agreements as embedded self-executable logic (see Mintz et al., paragraph [0022]).
Examiner notes that claims 1 and 10 recite “request to access…”; “terms for accessing...” , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
In addition, claim 10 is a method claim and recites “terms for accessing the digital asset specified by a publisher...”; “a user accepts ...”; “a data packet that is cryptographically signed...”; “a decentralized transaction ledger that is implemented ...” language directed to not positively recited method steps. See MPEP 2111.04.

With respect to claims 2 and 11, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 10. Furthermore, Mintz et al. disclose a system and method wherein the terms are specified in smart contract / wherein the terms are stored in a memory device as smart contracts (see paragraphs [0073]-[0076]). 

With respect to claims 3 and 13, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 11. Furthermore, Moss-Pultz et al. disclose a system and method wherein the terms include an indication of a currency accepted by the publisher (see Fig. 5, fee in USD and paragraphs [0079] and [0080]). 

With respect to claim 4, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system as described above with respect to claim 3. Furthermore, Moss-Pultz et al. disclose a system wherein the currency is a fiat currency (see Fig. 5, credit/debit button and paragraphs [0079] and [0080]). 

With respect to claim 5, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system as described above with respect to claim 3. Furthermore, Moss-Pultz et al. disclose a system wherein the currency is a cryptocurrency (see Fig. 5, Bitcoin button and paragraphs [0079] and [0080]; Fig. 10, bitcoin used as associated crypto-currency, paragraph [0105]). 

With respect to claims 6 and 15, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system and method as described above with respect to claims 1 and 10. Furthermore, Moss-Pultz et al. disclose a system and method further comprising: receiving, by the one or more processors, a payment for the digital asset in a first currency (see Fig. 5, credit/debit button and paragraphs [0079] and [0080]; Fig. 10, monitoring all currencies it supports, paragraph [0104]). 

With respect to claims 9 and 16, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system and method as described above with respect to claims 6 and 15. Furthermore, Moss-Pultz et al. disclose a system and method wherein the system issues a payment to the publisher in real-time when the payment for the digital asset is received (see Fig. 10, bitcoin used as associated crypto-currency, paragraph [0105]). 

With respect to claim 12, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 11. Furthermore, Mintz et al. disclose a method wherein the smart contracts are nested smart contracts (see paragraphs [0074] and [0095]). 

With respect to claim 14, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 13. Furthermore, Moss-Pultz et al. disclose a method wherein the currency is one of a fiat currency or a cryptocurrency (see Fig. 5, credit/debit button, bitcoin button and paragraphs [0079] and [0080]). 

With respect to claim 17, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Moss-Pultz et al. disclose a method wherein the decentralized transaction ledger is one of a publicly accessible decentralized transaction ledger and a privately accessible transaction ledger (see Fig. 10, Bitmark system, paragraphs [0102]-[0106]). 

With respect to claim 18, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Mintz et al. disclose a method wherein access to the digital asset is subscription based (see paragraphs [0077] and [0080]). 

With respect to claim 19, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 18. Furthermore, Moss-Pultz et al. disclose a method wherein payments to the publisher of the digital asset are asynchronous (see Fig. 10, monitoring all currencies it supports, paragraph [0104]). 


Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moss-Pultz et al. (US 2016/0300234 A1), in view of Mintz et al. (US 2018/0314809 A1), in view of Armstrong (US 2015/0262137 A1)
With respect to claim 7, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the system as described above with respect to claim 6. The combination of Moss-Pultz et al. and Mintz et al. does not explicitly teach a system wherein the one or more processors exchange the first currency into a second currency. 
 However, Armstrong discloses a system (Off-blockchain transactions in combination with on-block chain transactions) wherein the one or more processors exchange the first currency into a second currency (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of transacting bitcoin as disclosed by Armstrong in the system of Moss-Pultz et al. and Mintz et al., the motivation being to prevent a loss from either the customer or merchant due to exchange rate variability over short periods of time between bitcoin and local currency (see Armstrong, paragraph [0012]).

With respect to claim 8, the combination of Moss-Pultz et al., Mintz et al. and Armstrong teaches all the subject matter of the system as described above with respect to claim 7.   Armstrong further discloses wherein the first currency is a fiat currency and the second currency is a crypto currency (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0141]). 

With respect to claim 20, the combination of Moss-Pultz et al. and Mintz et al. teaches all the subject matter of the method as described above with respect to claim 10. The combination of Moss-Pultz et al. and Mintz et al. does not explicitly teach a method further comprising accessing, by the one or more processors, an account of a user; transferring, by the one or more processors, an amount of currency to a computing device associated with the one or more processors; exchanging, by the one or more computer processors the currency into another currency; and depositing, by the one or more computer processors, the another currency into a publisher account. 
However, Armstrong discloses a method (Off-blockchain transactions in combination with on-block chain transactions) further comprising:
accessing, by the one or more processors, an account of a user; transferring, by the one or more processors, an amount of currency to a computing device associated with the one or more processors; exchanging, by the one or more computer processors the currency into another currency; and depositing, by the one or more computer processors, the another currency into a publisher account (see paragraph [0028]; Fig. 1B, amount in local currency and paragraph [0086]; Fig. 54, currency converter 156 and paragraphs [0128] and [0135]-[0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the method of transacting bitcoin as disclosed by Armstrong in the method of Moss-Pultz et al. and Mintz et al., the motivation being to prevent a loss from either the customer or merchant due to exchange rate variability over short periods of time between bitcoin and local currency (see Armstrong, paragraph [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
Rouhani et al. (NPL 2018, listed in PTO-892 as reference "U") disclose "MediChainTM: A Secure Decentralized Medical Data Asset Management System", including a patient centric healthcare data sharing model based on both role-based and discretionary access control methods.

Patent Literature
Beck (US 2019/0158275 A1) discloses digital containers for smart contracts, including Digital Attestation Content Holdings (DACH), DACH can be uniquely encrypted collections of content and associated terms and conditions stored in the aggregate form of a DAC. A DACH can hold one or more pieces of content that can be released to control of Trusted Client, for example, for an authorized request to the Clearing Services to allow for the decryption of data associated directly with the Digital Attestation being provided.
Rae et al. (US 2017/0116693 A1) disclose systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger, including registering a media work into the blockchain as a transaction. In further embodiments, the creator signs a transaction that identifies the asset issued by this creator, the playback device, external license, and/or license conditions and makes this public in the ledger.
Ma (US 2018/0285996 A1) discloses methods and system for managing intellectual property using a blockchain, including facilitating the execution of digital confidentiality agreements, licensing smart contracts, and fine resolution entitlement in an intelligent and automated manner.
Vos et al. (US 2019/0155997 A1) disclose content licensing platform, system, and method, including managing digital content as well as the electronic communications and playback of the content. For example, lawful players, programs, devices, or applications may verify content before allowing access to a user to protect content creators, copyright holders, licensors/licensees, distributors, and other stakeholders. As a result, physical playback of the content is both authorized, monitored, and/or prevented based on the applicable information.
Youb et al. (US 2019/0080392 A1) disclose method for creating commodity assets from unrefined commodity reserves utilizing blockchain and distributed ledger technology, including a commodity asset owner 20 who is interested in pledging illiquid assets to create a liquid asset and a digitizer party who agrees to take the pledge of the illiquid assets subject to terms enforced in smart contracts running on the network.
Manning et al. (US 2018/0308134 A1) disclose self-regulating transaction system and methods therefor, including progressing a transaction information block to a state that is agreeable to both the originating seller node and a buyer node.
Meirosu (US 2020/0372184 A1) discloses method and arrangement for detecting digital content tampering, including creating an updated portion of digital content by embedding a retrieved hash identification data with metadata associated with the portion of the digital content. The created updated portion of the digital content is then uploaded to a storage medium after retrieving the hash identification data associated with the encrypted portion of the digital content from a distributed ledger system.
Marion (US 2020/0380090 A1) discloses method of and system for providing limited distribution of a digital media file, including receiving, from an originator, information related to desired controls to be placed on the plurality of encrypted copies to be embodied by the smart contract. In such implementations, the server receives control information with the initial submission of a digital media file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685